SULLIYAN, J.
This is an action for damages for an alleged breach of contract to furnish water to plaintiff for the season of 1892. A demurrer to the complaint was made and ■overruled. Thereupon defendant answered. Trial was had, and resulted in a verdict and judgment in favor of plaintiff for $500. This appeal is from the judgment. Appellant specifies or assigns two errors: 1. The court erred in overruling the demurrer to the complaint; 2. That the judgment is not sustained by the pleadings. There is no merit in either of the alleged errors. It is contended that the complaint in this case is identical with the one in More v. Irrigation Go., 3 Idaho, 729, 35 Pac. 171, decided by this court, but there is nothing in that contention, as the complaints are not alike in any particular. In that case the demurrer to the complaint was overruled. Mr. Justice Pluston speaking for the court said: “There is no agreement by the defendant expressed in the contract to furnish the plaintiff with water for the year 1892. The terms of the contract are: It is further agreed the Elmore County Irrigation Company (Limited) will not charge said Mary A. J. More for use of water upon said land for year 1892. We are not permitted to infer from this statement in the contract, an obligation on the part of the defendant to furnish plaintiff with any amount of water, at any time. By so doing we should not construe the contract, but make one.” In the case at bar the complaint states a cause of action and the exhibits attached to the complaint taken together constitute a valid contract.
The judgment is affirmed. Costs awarded to respondent.
Morgan, C. J., and Huston, J., concur.